Citation Nr: 1034405	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as due to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from March 1969 to 
October 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the November 2002 rating 
decision, the RO denied service connection for hypertension and, 
in the October 2004 rating decision, the RO denied a rating in 
excess of 30 percent for PTSD and entitlement to a TDIU.

In April 2008, the Board remanded the Veteran's case to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further development.  In the Introduction to its remand, the 
Board noted that, in November 2006, the Veteran submitted 
medical evidence related to a claim regarding diabetes 
mellitus and referred the matter to the RO for appropriate 
action.  It appears no action has yet been taken and, in 
2010, he submitted VA medical records that, in part, 
discuss his diabetes mellitus.  It may be that by 
submission of this evidence, the Veteran seeks to raise a 
claim for an increased rating for his service-connected 
diabetes mellitus.  This matter is again referred to the 
RO for clarification of the Veteran's intent and 
appropriate development and adjudication as warranted.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in April 2008, the Board remanded the Veteran's case to 
the RO to afford the Veteran VA examinations and obtain recent VA 
medical records regarding his treatment.  The VA examinations 
were conducted in March and April 2009 and VA medical records, 
dated to April 2009, were obtained.  The April 2008 remand also 
notes that "in a statement dated March 31, 2004, the [V]eteran 
requested that he be scheduled for a hearing with a hearing 
officer.  This should be accomplished on remand." (see April 
2008 Board remand at page 5).  However, there is no indication 
that this was done, or that the Veteran withdrew his hearing 
request.

Moreover, apparently in May 2010, and subsequent to issuance of 
an April 2010 supplemental statement of the case (SSOC), but 
prior to the transfer of the claims files to the Board in June 
2010, the Veteran submitted new medical evidence in the form of 
VA medical records dated through April 2010.  This evidence was 
not accompanied by a waiver of initial RO review prior to 
submission to the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 
C.F.R. §§ 19.37, 20.1304 (2009).  Since some of this evidence 
(the records dated from April 2009 to April 2010) is neither 
duplicative of other evidence nor irrelevant, it must be referred 
back to the RO.  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a personal hearing 
at the RO before a RO hearing officer, 
consistent with his March 31, 2004 request.  
The Veteran and his representative should be 
notified in writing of the scheduled date, 
time, and place of the hearing. 

2.	Review the evidence associated with the 
claims files since the April 2010 SSOC and 
then readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a SSOC, and be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


